Dear Mr. Montgomery:
This office is in receipt of your request for an opinion of the Attorney General relative to Article VI, Section 38 of the 1974 Louisiana Constitution.  In your request you ask whether the legislature has the authority to abolish a levee district by statute.
In Atty. Gen. Op. 89-259 this office received a similar question, and relying on the Supreme Court decision in the Board of Commissioners ofthe Orleans Levee District v. The Department of Natural Resources of theState of Louisiana, 496 So.2d 281 (La. 1986) this office found that the 1974 La. Const. confirmed the principle that a levee district is a creature of the state, and noted that the court inferred that the legislature possesses the power and authority to abolish a levee district provided no such action would impair the obligation of an outstanding bonded indebtedness or of any contracts of the levee district.
A copy of that opinion is attached hereto and made apart of this request.  Should you have any comments or further questions please do not hesitate to contact our office.
Yours very truly,
                            RICHARD P. IEYOUB ATTORNEY GENERAL
                            ________________________ CHARLES H. BRAUD, JR. Assistant Attorney General
RPI:CHB, Jr./mjb Enclosure